ORDER
PER CURIAM.
Rick Christian (Christian) appeals the Judgment of the Circuit Court of Montgomery County, the Honorable Keith M. Sutherland presiding. A jury convicted Christian of one count of Second Degree Assault of a Law Enforcement Officer (Section 565.082 1); two counts of Third Degree Assault of a Law Enforcement Officer (Section 565.083); and two counts of Resisting Arrest (Section 575.150). The Court sentenced Christian, as a prior and persistent offender, to one fifteen-year sentence and four six-month sentences, all to run concurrently. Christian filed a Rule 29.15 motion, in which he alleged ineffective assistance of appellate counsel. After an evidentiary hearing, the Court denied Christian’s motion.
On appeal, Christian argues that the Court erred when it denied his Rule 29.15 motion, because: 1) the Court improperly applied the escape rule; 2) appellate counsel was ineffective because she failed to assert, on direct appeal, that the Court erred when it refused to allow the public defender to represent Christian on his Motion for New Trial; and 3) appellate counsel was ineffective because she failed to appeal the Court’s decision to proceed to trial on an amended information, even though Christian was not represented by counsel.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The Judgment is affirmed pursuant to Rule 84.16(b).

. All statutory references are to RSMo (2000).